Citation Nr: 0308720	
Decision Date: 05/08/03    Archive Date: 05/20/03

DOCKET NO.  02-02 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death, claimed as secondary to exposure to ionizing 
radiation in service. 

2.  Entitlement to dependency and indemnity compensation 
under 38 U.S.C.A. § 1318 (West 2002). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's son



ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran had active duty service from May 1947 to May 
1950, and from January 1951 to July 1969.  He died in 
December 1972.  The appellant is the veteran's widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in March 2001, a 
statement of the case was issued in March 2002, and a 
substantive appeal was received in March 2002.  The appellant 
testified at a Board hearing at the RO in October 2002.  

The Board notes that the RO previously denied service 
connection for the cause of the veteran's death in March 
1973.  However, the RO did not consider a claim of service 
connection due to exposure to ionizing radiation at that 
time.  The appellant's current claim is based on a regulatory 
change dealing with radiation exposure.  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held that, when a provision of law or regulation creates 
a new basis of entitlement to benefits, as through 
liberalization of the requirements for entitlement to the 
benefit, an applicant's claim of entitlement under such law 
or regulation is a claim separate and distinct for a claim 
previously and finally denied prior to the liberalizing law 
or regulation.  The applicant's later claim, asserting rights 
that did not exist at the time of the prior claim, is 
necessarily a different claim.  Spencer v. Brown, 17 F.3d 
368, 372 (Fed. Cir. 1994) (citing Spencer v. Brown, 4 Vet. 
App. 283, 288-89 (1993)).  Accordingly, the following 
decision of the Board is not governed by the new and material 
analysis appropriate to claims which are the subject of a 
prior final denial.  Moreover, the following decision is 
limited to consideration of the issue of service connection 
based on exposure to radiation.  


FINDINGS OF FACT

1.  The veteran died in December 1972; his death certificate 
lists the immediate cause of death as a brain tumor.

2.  There is no evidence that the veteran was exposed to 
radiation during his active duty service. 

3.  A service-connected disability related to radiation 
exposure was not the immediate or underlying cause of the 
veteran's death, nor was a service-connected disability 
related to radiation exposure etiologically related to the 
cause of the veteran's death.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
the veteran's brain tumor as related to radiation exposure 
have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5107 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a), 3.309(d), 
3.311, 3.312(a) (2002).   

2.  The veteran's death was not caused by or substantially or 
materially contributed to by a disability related to 
radiation exposure which was incurred in or aggravated by his 
active duty service.  38 U.S.C.A. §§ 1310, 5107 (West 2002); 
38 C.F.R. § 3.312 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This newly enacted 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.  Where 
laws or regulations change after a claim has been filed or 
reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds the 
claimant has been notified of the applicable laws and 
regulations, which set forth the criteria for entitlement to 
service connection for cause of death.  The discussions in 
the rating decision and statement of the case have informed 
the claimant of the information and evidence necessary to 
warrant entitlement to the benefit sought.  Moreover, in a 
July 2001 letter and a March 2002 statement of the case, the 
appellant was effectively furnished notice of the types of 
evidence necessary to substantiate her claim as well as the 
types of evidence VA would assist her in obtaining.   See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Board 
therefore finds that the notice requirements of the new law 
and regulation have been met.  

Furthermore, that there has been substantial compliance with 
the assistance provisions set forth in the new law and 
regulation.  The record in this case includes service medical 
records, service records, private medical records, marriage 
certificate, and certificate of death.  Records from several 
private medical care providers identified by the appellant 
were requested by the RO, but have apparently been destroyed 
due to the passage of time.  Additionally, the record shows 
that the RO has taken appropriate action to document any 
radiation exposure.  A report has been obtained from the Air 
Force Medical Operations Agency, Radiation Protection 
Division, dated November 1999.  Moreover, it has been 
determined that service records relating to the veteran do 
not include a Record of Occupational Exposure to Ionizing 
Radiation (DD Form 1141).  No additional available pertinent 
evidence has been identified by the claimant as relevant to 
the issue on appeal.  Although a VA etiology opinion has not 
been obtained, there is sufficient competent evidence of 
record to allow for a decision to be made.  38 C.F.R. 
§ 3.159(c)(4) have been met.  Under these circumstances, no 
further action is necessary to assist the claimant with the 
claim. 

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of the claim and has notified the claimant of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the claimant 
or the claimant's representative for further argument as the 
Board's consideration of the new law and new regulations in 
the first instance does not prejudice the claimant.  See 
generally Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992). 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

Analysis

Cause of Death Claim

The appellant is claiming entitlement to service connection 
for the cause of the veteran's death.  38 U.S.C.A. § 1310.  
The cause of a veteran's death will be considered due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312(a).  This 
question will be resolved by the use of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the veteran, including, particularly, autopsy 
reports.  38 C.F.R. § 3.312(a).  

For a service-connected disability to be considered the 
principal or primary cause of death, it must singly, or with 
some other condition, be the immediate or underlying cause, 
or be etiologically related thereto.  38 C.F.R. § 3.312(b).  
In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c)(1).

The evidence shows that veteran died in December 1972.  The 
certificate of death lists the cause of death as brain tumor.  
At the time of the veteran's death, service connection had 
not been established for any disability, nor was there a 
claim pending.  
 
Direct Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active service.  38 U.S.C.A. §§  1110, 1131.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Where a veteran served 90 days or more 
during a period of war and certain chronic diseases, 
including cancer of the brain, become manifest to a degree of 
10 percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

At this point the Board notes that the prior final March 1973 
rating decision which addressed the appellant's claim denied 
the claim on the basis that the veteran's cancer was not 
manifested during his active duty service or within the one 
year presumptive period.  The current appeal considers only 
the issue of service connection for the cause of the 
veteran's death on the basis of exposure to radiation in 
service.  

Exposure to Radiation in Service

Service connection for diseases that are claimed to be 
attributable to radiation exposure during service can be 
accomplished in three different ways.  Ramey v. Brown, 9 Vet. 
App. 40 (1996).  First, there are certain types of cancer 
that will be presumptively service connected under 38 
U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  Second, 38 C.F.R. 
§ 3.311(b) provides a list of "radiogenic diseases" that 
will be service connected provided that certain conditions 
specified in that regulation are met.  Third, direct service 
connection (detailed above) can be established, as held by 
the Court of Appeals for the Federal Circuit in Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

A disease associated with exposure to radiation listed in 38 
C.F.R. § 3.309(d) will be considered to have been incurred in 
service under the circumstances outlined in that section.  
Specifically, if a veteran, while on active duty, active duty 
for training, or inactive duty training, participated in a 
radiation-risk activity, as defined by regulation, the 
following diseases shall be service-connected, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
C.F.R. § 3.307 are also satisfied:  Leukemia (other than 
chronic lymphocytic leukemia); cancers of the thyroid, 
breast, pharynx, esophagus, stomach, small intestine, 
pancreas, bile ducts, gall bladder, salivary gland and 
urinary tract; multiple myeloma; lymphomas (except Hodgkin's 
disease); and primary liver cancer (except if cirrhosis or 
hepatitis B is indicated).  38 C.F.R.   § 3.309(d).  
Effective March 26, 2002, cancers of the bone, brain, colon, 
lung, and ovary were added to the list of diseases specific 
to radiation-exposed veterans set forth at 38 C.F.R. § 
3.309(d).  See 67 Fed. Reg. 3612-16 (Jan. 25, 2002).  

The term "radiation-exposed veteran" includes a veteran who 
while serving on active duty participated in a radiation-risk 
activity.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.309(d).

Service connection may also be considered based on exposure 
to ionizing radiation under the provisions of 38 C.F.R. § 
3.311.  To consider service connection under section 3.311, 
the evidence must show the following:  (1) the veteran was 
exposed to ionizing radiation in service; (2) he subsequently 
developed a radiogenic disease; and (3) such disease first 
became manifest within a period specified by the regulations.  
38 U.S.C.A. § 501; 38 C.F.R. § 3.311(b).  This section does 
not provide presumptive service connection for radiogenic 
diseases, but only outlines a procedure to be followed for 
adjudication purposes.  Medical opinions are ultimately the 
criteria upon which service connection rests under this 
regulation.

For the purposes of 38 C.F.R. § 3.311, radiogenic disease 
means a disease that may be induced by ionizing radiation and 
shall include the following: All forms of leukemia except 
chronic lymphatic (lymphocytic) leukemia; cancer of the 
thyroid, breast, lung, bone, liver, skin, esophagus, stomach, 
colon, pancreas, kidney, urinary bladder, salivary gland, and 
ovary; multiple myeloma, posterior subcapsular cataracts, 
non-malignant thyroid nodular disease; parathyroid adenoma; 
tumors of the brain and central nervous system; cancer of the 
rectum, lymphomas other than Hodgkin's disease, prostate 
cancer; and any other cancer.  38 C.F.R. § 3.311(b)(2).

The evidence clearly shows that the veteran died of a brain 
tumor, and this disorder is listed under both 38 C.F.R. 
§ 3.309 and § 3.311.  However, the underlying question is 
whether the veteran was exposed to radiation during service.  
Although the appellant strongly maintains that the veteran 
was exposed to radiation during service, there is nothing in 
the service medical records or service personnel records 
documenting such exposure.  As already noted, the record does 
not include a DD Form 1141 for the veteran.  More 
significantly, a report from the Air Force Medical Operations 
Agency, Radiation Protection Division, dated November 1999, 
does not show that the veteran was engaged in a radiation 
risk activity.  The November 1999 report from the Air Force 
Medical Operations Agency, Radiation Protection Division, 
stated that after searching the USAF master Radiation 
Exposure Registry for the veteran and all other information 
available to them for records of occupational radiation 
exposure monitoring, no external or internal exposure data 
indicating radiation exposure was found.  

The Board sympathizes with the appellant and acknowledges the 
veteran's years of honorable service.  However, there is no 
legal basis for granting the benefit sought in this case on 
the basis of radiation exposure during service because the 
preponderance of the evidence is against a finding that the 
veteran was exposed to radiation during service.  In making 
this determination, the Board has considered the provisions 
of 38 U.S.C.A. § 5107(b), but there is not such a state of 
approximate balance of the positive evidence with the 
negative evidence to otherwise warrant a favorable 
determination.  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is not warranted.  The appeal is denied to 
that extent.  




REMAND

The RO's May 2000 rating decision also denied entitlement to 
dependency and indemnity compensation under 38 U.S.C.A. 
§ 1318 (West 2002).  In the March 2002 statement of the case, 
the RO noted this issue but indicated that this issue would 
be addressed after a stay on consideration of such claims was 
issued.  The appellant has therefore not been furnished a 
statement of the case as to this issue.  This issue therefore 
must be remanded to the RO for compliance with 38 C.F.R. 
§ 19.26, including issuance of a statement of the case so 
that the appellant may have the opportunity to complete an 
appeal as to this issue if she so wishes.  See generally 
Manlincon v. West, 12, Vet.App. 238 (1999).

The issue of entitlement to dependency and indemnity 
compensation under 38 U.S.C.A. § 1313 (West 2002) is hereby 
remanded to the RO for the following actions: 

The RO should take appropriate action 
pursuant to 38 C.F.R. § 19.26, including 
issuance of a statement of the case on 
the issue of entitlement to dependency 
and indemnity compensation under 38 
U.S.C.A. § 1318 (West 2002) so that the 
appellant may have the opportunity to 
complete an appeal on this issue by 
filing a timely substantive appeal.  If, 
and only if, a timely substantive appeal 
is received, the case should be returned 
to the Board for appellate review of this 
issue. 

The appellant and her representative have the right to submit 
additional evidence and argument on the matter addressed by 
the Board in the remand portion of this decision. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

